DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 24 August 2021 for the application filed 17 January 2020. Claims 1-17 and 21-23 are pending:
Claims 18-20 and 24-30 have been canceled; and
Claims 3, 4, 16, 17, and 21-23 have been withdrawn without traverse in the response filed 24 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CIP of 16/133,089 filed 17 September 2018, which has PRO 62/559,895 filed 18 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-15, drawn to a sample preparation device comprising wetted surfaces defining a fluidic path, and Species A, drawn to a polymeric material forming the wetted surfaces of the fluidic path prior to coating, in the reply filed on 28 August 2021 is acknowledged.
Claims 3, 4, 16, 17, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention II, Claims 16, 17, and 21-23, drawn to a method of tailoring a fluidic path of a sample processing device) and to nonelected species (Species B and C, drawn to glass and metal material forming the wetted surfaces of the fluidic path prior to coating), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2021.

Claim Objections

“of the fluidic path are coated with an [[a ]]alkylsilyl coating having Formula I” (lines 3-4).
Claim 2 is objected to because of the following informalities:
“wherein a material forming the wetted surfaces… is [[are ]]formed of a polymeric material”.
Claim 10 is objected to because of the following informalities:
“trimethyldimethyaminosilane” should be corrected to “trimethyldimethylaminosilane” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1, 2, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIROT et al. (US Patent 5,470,463) in view of SMITH et al. (US PGPub 2015/0283307 A1) and NAKAJIMA (US PGPub 2009/0206034 A1).
	Regarding Claim 1, GIROT discloses a modified porous solid support for use in chromatographic applications (c1/10-12, 21-25), e.g., the purification of proteins (i.e., a sample preparation device; c1/30-33). GIROT discloses that the interior and exterior surfaces of chromatographic supports are coated with a thin passivation layer adjacent the separation matrix, said passivation layer being made of passivating monomer and a main monomer forming a polymer network (c5/65-c6/8). Such chromatographic supports are further disclosed to comprise porous matrices comprising polymeric materials (c5/19-27).
GIROT is deficient in explicitly disclosing “wetted surfaces defining a fluidic path extending within an interior of the sample preparation device”. However, GIROT discloses a chromatographic device with interior support structures. As is known to one of ordinary skill in the art, the operation of a chromatographic device involves the transport and conveyance of a mobile phase or cleaning solution through the interior of the device; indeed, GIROT discloses an exemplary use wherein a strongly alkaline aqueous media wash is conveyed through a chromatography device (c7/9-18). Thus, although not explicitly disclosed by GIROT, the claimed limitation of wetted surfaces defining a fluidic path extending within an interior of the sample preparation device is inherent and necessarily present in the disclosed chromatographic device.
GIROT is deficient in disclosing the limitation: wherein at least a portion of the wetted surfaces of the fluidic path are coated with an alkylsilyl coating having Formula I.
However, as recognized by GIROT, the non-specific adsorption of biomolecules, such as proteins, have created separation problems during chromatography leading to poor protein recovery and inadequate resolution (c2/33-39). While GIROT offers a solution involving the use of polymer networks comprising a passivating monomer and a main monomer (c4/53-60), other solutions for addressing non-specific binding is known in the art. Indeed, SMITH similarly identifies the issue of protein adsorption onto the surfaces of biomedical devices, which reduces the sensitivity of diagnostic systems (p0004). SMITH addresses such a problem by disclosing the use of alkylsilyl coatings, including carbosilane coatings comprising disilyl fragments (i.e., wherein at least a portion of the wetted surfaces of the fluidic path are coated with an alkylsilyl coating; p0033, p0037), on the interior surfaces of these devices and systems, such as tubing, tube-like articles, mesh, and other substrates, including coated substrates (p0019, p0023, p0024, Claim 11). Such coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (p0004; p0009; p0022). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the alkylsilyl coating taught by SMITH to the interior surfaces of the fluidic flow path of the chromatographic device disclosed by GIROT.
GIROT and SMITH are deficient in disclosing the limitation: wherein the alkysilyl coating having the claimed Formula I.
As indicated earlier, SMITH discloses alkylsilyl coatings, including carbosilane coatings comprising disilyl compounds (p0033, p0037), which broadly encompasses the claimed Formula I. SMITH is deficient in explicitly disclosing the additional limitations of Formula I. However, the use of disilyl coatings is known in the chromatography arts. Indeed, NAKAJIMA teaches the use of alkyldisilane compounds as coatings for use in chromatography (abstract, p0002), especially as coatings on supports for liquid chromatographic columns (p0001, p0008). NAKAJIMA discloses alkyldisilane compounds represented by Chemical Formulae I and/or II, wherein n and m are integers from 1 to 10, X1 and X2 are each the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group, and R1 is the same or different and is a C1-C30 alkyl group (p0009-0012). Exemplary alkyldisilane compounds include bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (p0050).

    PNG
    media_image1.png
    186
    392
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    186
    380
    media_image2.png
    Greyscale

These alkylsilyl coating formulae read on the claimed alkylsilyl coatings having the Formula I. Advantageously, NAKAJIMA discloses that such coatings provide excellent alkali resistance beneficial in chromatographic processes that use alkaline mobile phase solutions (p0003, p0008), as would be used in the analysis or separation of common biological samples, as acknowledged by GIROT (c7/9-18). NAKAJIMA further discloses that the disclosed alkylsilyl coating formula addresses the issue of silica-based deterioration (p0004) and even further maintains column separation performance (p0100). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to use the alkylsilyl coatings having the claimed Formula I as taught by NAKAJIMA to coat the wetted 
	Regarding Claim 2, modified GIROT makes obvious the sample preparation device of Claim 1. GIROT further discloses the porous matrices of the chromatography device comprises organic/polymeric materials (i.e., wherein a material forming the wetted surfaces of the fluidic path prior to coating are formed of a polymeric material; c5/19-27).
	Regarding Claim 5, modified GIROT makes obvious the sample preparation device of Claim 1. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of a contact angle of at least 15°. Further, such a limitation is considered a property inherent to the claimed coating. Because modified GIROT has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claim 6, modified GIROT makes obvious the sample preparation device of Claim 5. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of a contact angle of less than or equal to 60°. Further, such a limitation is considered a property inherent to the claimed coating. Because modified GIROT has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claim 7, modified GIROT makes obvious the sample preparation device of Claim 1. SMITH further discloses a coating thickness of about 27 nm (i.e., 270 Å; p0061), which reads upon the claimed range of the alkylsilyl coating has a thickness of at least 100 Å.
Regarding Claim 8, modified GIROT makes obvious the sample preparation device of Claim 1. NAKAJIMA further discloses alkyldisilane compounds include bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (i.e., wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; p0050).
	Regarding Claim 9, modified GIROT makes obvious the sample preparation device of Claim 1. SMITH further discloses a plurality of layers, applied by repeated vapor deposition (p0035) and that combinations of different alkylsilyl coatings can be used (p0034). Similarly, NAKAJIMA discloses that the alkylsilyl coating comprising Chemical Formulae I and/or II is further reacted with an alkylmonosilane compound represented by a Chemical Formula III, where X3 is the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group, and each R2 is the same or different and is a C1-C30 alkyl group (i.e., further comprising a second alkylsilyl coating in direct contact with the alkylsilyl coating of Formula I; p0013-0015); Formula III includes trimethylchlorosilane (i.e., the second alkylsilyl coating having Formula II; p0079):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claims 10, 11, 13, and 14, modified GIROT makes obvious the sample preparation device of Claim 9. Modified GIROT is deficient in disclosing the limitation: the alkylsilyl coating of Formula II is (3-glycidyloxypropyl)trimethoxysilane, n-decyltrichlorosilane, trimethylchlorosilane, trimethyldimethyaminosilane, methoxy-polyethyleneoxy(l-l0) propyl trichlorosilane, or methoxypolyethyleneoxy(l-l0) propyl trimethoxysilane (Claim 10); wherein the alkylsilyl coating of Formula II is (3-glycidyloxypropyl)trimethoxysilane followed by hydrolysis (Claim 11); wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane and the alkylsilyl coating of Formula II is (3-glycidyloxypropyl)trimethoxysilane (Claim 13); wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane and the alkylsilyl coating of Formula II is (3-glycidyloxypropyl)trimethoxysilane followed by hydrolysis (Claim 14)
However, Applicant has admitted the vapor deposition coatings of SILCOTEK are suitable alternatives to the claimed coating compositions (pg. 34, lines 4-6), of which, SMITH discloses: “Alternatively, commercially available vapor deposition coatings can be used in the disclosed systems, devices, and methods, including but not 
	Regarding Claim 12, modified GIROT makes obvious the sample preparation device of Claim 9. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of a contact angle of about 5° to about 60°. Further, such a limitation is considered a property inherent to the claimed coating. Because modified GIROT has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claim 15, modified GIROT makes obvious the sample preparation device of Claim 2. GIROT discloses that the interior and exterior surfaces of chromatographic supports are coated with a thin passivation layer adjacent the separation matrix, said passivation layer being made of passivating monomer and a main monomer forming a polymer network (i.e., wherein the wetted surfaces prior to coating include two or more different polymeric materials; c5/65-c6/8). Such chromatographic supports are further disclosed to comprise porous matrices comprising polymeric materials (c5/19-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777